IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FULTON BANK, N.A.                         : No. 732 MAL 2017
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
PAUL A. SANDQUIST, PATRICIA A.            :
ZWAAN, BARRY L. SPEVAK AND                :
DOWNEY, SPEVAK & ASSOCIATES,              :
LTD.                                      :
                                          :
                                          :
PETITION OF: BARRY L. SPEVAK AND          :
DOWNEY, SPEVAK & ASSOCIATES,              :
LTD.                                      :

FULTON BANK, N.A.,                        :   No. 763 MAL 2017
                                          :
                   Petitioner             :
                                          :   Cross Petition for Allowance of
                                          :   Appeal from the Order of the Superior
             v.                           :   Court
                                          :
                                          :
PAUL A. SANDQUIST, PATRICIA A.            :
ZWAAN, BARRY L. SPEVAK AND                :
DOWNEY, SPEVAK & ASSOCIATES,              :
LTD.,                                     :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.